DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered. Arguments regarding the rejection of claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by Tsukashima are moot in view of the new grounds of rejection necessitated by the amendments.
Applicant’s arguments regarding the rejection of claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian are not persuasive. Applicant argues claim 22 has been amended in allowable form rendering the rejection moot. This is not persuasive because while claim 22 was amended to include the subject matter of claim 5, claim 22 does not require the feature of joints allowing rotation in a single plane around a respective joint which is required by independent claims 1 and 17. 
Claim Objections
Claims 1-4, 6-17, 21, and 22 are objected to because of the following informalities:  
Claim 1, lines 13 and 15-16 recite “said at least one attached tissue anchor” which should be either --said at least one tissue anchor-- or --said at least one coupled tissue anchor-- for consistency (see line 11).
Claim 1, line 15 recites “the deployment configuration” which should be --the deployed configuration-- (see line 3).
Claim 2, lines 1-2 recites “said at least one attached tissue anchor” which should be either --said at least one tissue anchor-- or --said at least one coupled tissue anchor-- for consistency.
Claim 2, lines 2-3 “the at least one attached tissue anchor” which should be either --the at least one tissue anchor-- or --the at least one coupled tissue anchor-- for consistency.
Claim 3, lines 1-2 recites “said at least one attached tissue anchor” which should be either --said at least one tissue anchor-- or --said at least one coupled tissue anchor-- for consistency.
Claim 4, lines 4-5 recites “said joints segments” which should be --said chain segments-- (see claim 1, lines 8-10).
Claim 8, lines 1-2 recites “said at least one attached tissue anchor” which should be either --said at least one tissue anchor-- or --said at least one coupled tissue anchor-- for consistency.
Claim 9, lines 1-2 recites “said at least one attached tissue anchor” which should be either --said at least one tissue anchor-- or --said at least one coupled tissue anchor-- for consistency.
Claim 9, line 5 recites “the deployment configuration” which should be --the deployed configuration--.
Claim 10, lines 1-2 and 4 recite “said curved deployment configuration” which should be --said curved deployed configuration--.
Claim 13, line 5 recites “said arm” which should be --said lockable arm-- for consistency.
Claim 17, lines 6-7 recites “a first chain segments” which should be --a first chain segment--.
Claim 21, line 6 recites “said arm” which should be --said one arm-- for consistency.
Claim 22, line 11 recites “from longitudinal direction” which should be either --from said longitudinal direction-- or --from the longitudinal direction--.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 7, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 depend from canceled claim 5 which is unclear.
Claim 21 recites the limitation "said segment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “to form a chain extending in the longitudinal direction in a substantially elongate delivery configuration and a curved deployment configuration” in lines 5-6. It is unclear if the curved deployment configuration is also “in the longitudinal direction”. How does “a curved deployment configuration” relate to “to form a chain extending in the longitudinal direction”?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lashinski et al. 2005/0060030 (hereafter referred to as Lashinski). Lashinski discloses a chain segment (end segment/section in fig.33) for an annulus anchor (fig.33) including one arm 120, the one arm is attachable to the chain segment (attached at 706), the chain segment having a longitudinal extension and the one arm is arranged along the longitudinal extension in a first configuration (fig.36 shows the arm 120 parallel with a longitudinal direction; par.273) and the one arm is arranged to extend radially inwards from the chain segment in a second configuration (fig. 33 shows the arm pivoted about the hinge 706 and positioned radially inward of the chain segment) such that the chain segment is anchorable to cardiac valve tissue (par.273 discloses anchor 120 penetrates tissue), wherein the arm is lockable for stabilizing the annulus anchor (the anchor is at least lockable in the tissue to stabilize the annulus anchor), wherein the arm includes a first end portion 704 pivotably attached (at hinge 706) to a first circumferential position of the segment and is pivotable in a direction of a center of the annulus anchor (fig. 33 shows the anchored pivoted toward a center of the anchor), wherein the arm is not a chain segment (the arm 120 is not a chain segment since it does not make up a portion of the length of the chain).
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian et al. 2013/0226289 (hereafter referred to as Shaolian). Shaolian discloses an at least partial annulus anchor 300 for transcatheter cardiac valve treatment for delivery through a catheter having a longitudinal axis (figs. 8A-9D), comprising a plurality of separate and distinct chain segments 302a, 302b, 302c (figs. 3A-3B; separated by 330a, 330b, and 306; par.82 discloses “separate, individual segments”) serially interlinked and capable of articulation relative to each other to form a chain 300 (figs. 3A-3B; figs. 8A-9D show that the segments must be “articulated” or flexibly joined to each other in order for them to form a curved shape) extending in a longitudinal direction (considered a long axis of the chain which extends around the chain) in a substantially elongate delivery configuration (fig.9A) and a curved deployment configuration (figs. 3A-3B), at least a first chain segment of the plurality of separate and distinct chain segments including at least one attached tissue anchor 304, the tissue anchor being movably arranged in a direction different from the longitudinal direction at least partly within the chain segment in the delivery configuration (figs. 6A-6B) and arranged to protrude from the chain segment in a direction different from the longitudinal direction in the deployment configuration to anchor with cardiac tissue (figs. 3A-3B), wherein the chain has a chain length that is adjustable by at least two adjacent chain segments of the plurality of separate and distinct chain segments and the adjacent chain segments are arranged to foreshorten relative to each other (at least figs. 3A-3B show two sections, 302a and 302c, capable of foreshortening relative to each other and sections 302b and 302c capable of foreshortening relative to each other), and/or wherein at least one chain segment 302a, 302b is bent in a longitudinal direction and is arranged to be foreshortened relative an adjacent linked chain segment 302c such that a curvature at the adjacent linked chain segments is adjustable when a length of two linked chain segments is shortened (see figs. 3A-3B which shows the foreshortening adjusts the curvature).
Allowable Subject Matter
Claims 1-4 and 8-17 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774